DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's arguments filed on 11/08/2021 have been fully considered and are persuasive. Therefore, the rejection of Claims 1-3 and 11-13 has been withdrawn and Claims 1-3 and 11-13 are allowable. The restriction requirement, as set forth in the Office action mailed on 05/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/27/2021 is withdrawn (claims 5-10 and 15-20 are rejoining). Now All claims 1-3, 5-13, and 15-20 are in condition of allowance.
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradford F. Fritz on 12/01/2021.

5. (Previously Presented) The method of claim 1, further comprising determining whether the at least one real object recognized by the at least one camera is located within a field of view (FOV) of the executed VR mode.  
6. (Previously Presented) The method of claim 5, further comprising: when the recognized real object is located within the FOV as a result of determination, displaying a warning graphic image at a point at which the recognized real object is estimated to be located; and when the recognized real object is not located within the FOV as the result of determination, displaying, within a screen of the XR device, a warning graphic image at a position closest to a point at which the recognized real object is estimated to be located.  
7. (Previously Presented) The method of claim 1, further comprising, when the XR device and a vehicle are connected through fifth-generation (5G) wireless communication, transmitting a command for locking only driving-related components of the vehicle.  
8. (Previously Presented) The method of claim 1, further comprising, when the XR device and a vehicle are connected through fifth-generation (5G) wireless communication, transmitting a command for changing the arrangement of seats or the position of a steering wheel of the vehicle.  
9. (Previously Presented) The method of claim 1, further comprising, when the XR device and a robot are connected through fifth-generation (5G) wireless communication, 
10. (Previously Presented) The method of claim 9, further comprising receiving a related guide message when the robot is incapable of moving the real object out of the FOV.
15. (Original) The XR device of claim 11, wherein the controller determines whether the at least one real object recognized by the at least one camera is located within a field of view (FOV) of the executed VR mode.  
16. (Original) The XR device of claim 15, wherein the controller controls the display module to display a warning graphic image at a point at which the recognized real object is estimated to be located when the recognized real object is located within the FOV as a result of determination, and controls the display module to display, within a screen of the XR device, a warning graphic image at a position closest to a point at which the recognized real object is estimated to be located when the recognized real object is not located within the FOV as the result of determination.  
17. (Original) The XR device of claim 11, further comprising a network interface configured to transmit a command for locking only driving-related components of a vehicle when the XR device and the vehicle are connected through fifth-generation (5G) wireless communication,.  
18. (Original) The XR device of claim 11, further comprising a network interface configured to transmit a command for changing the arrangement of seats or the position of a steering wheel of a vehicle when the XR device and the vehicle are connected through fifth- generation (5G) wireless communication,. BIRCH, STEWART, KOLASCH & BIRCH, LLP EHC/BFF/smt Application No.: 16/552,460 Docket No.: 0465-7069PUS 1 Reply to Office Action of August 06, 2021 Page 6 of 14  

20. (Original) The XR device of claim 19, wherein the network interface receive a related guide message when the robot is incapable of moving the real object out of the FOV.


Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
Regarding claims 1 and 11, prior art Ishiguro et al. as modified by Slusar et al. and Silverstein et al. discloses a method of controlling an extended reality (XR) device and an extended reality (XR) device, comprising: a memory; a controller configured to and further teach executing a virtual reality (VR) made; displaying at least one virtual object according to the executed VR mode, recognizing at least one real object located in a vicinity of the XR device using at feast one camera; calculating, with reference to a memory, a risk level of the recognized at least real object according to a type of the recognized at least one real object; displaying a first warning graphic image for a first real object while the VR made is executed; and displaying a second warning graphic image for a second real object while the VR mode is executed, wherein the first warning graphic image and the second warning graphic image are different. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616